Name: 84/402/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  Europe;  economic policy
 Date Published: 1984-08-09

 Avis juridique important|31984D040284/402/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 213 , 09/08/1984 P. 0041 - 0041*****COMMISSION DECISION of 13 July 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (84/402/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Whereas on 29 May 1984 the Danish Government, pursuant to Article 17 (4) of Directive 72/159/EEC, communicated the Proclamation No 146 of the Ministry of Agriculture of 5 April 1984 amending the proclamation concerning aids to encourage the keeping of accounts on farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions for the implementation in Denmark of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned communication satisfies the conditions laid down by Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Danish provisions implementing Directive 72/159/EEC, as now applicable in the light of the Proclamation No 146 of the Ministry of Agriculture of 5 April 1984 as notified on 29 May 1984 by the Danish Government, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24.